J. H. Gillis, P. J.
(dissenting). The facts in this case have been fully set forth in the majority opinion.
People v McCoy, 392 Mich 231; 220 NW2d 456 (1974), as delineated in the majority opinion is not retroactive and does not apply to this case.
The second part of the alibi instructions did not shift the burden of proof to defendant. The fact that the court advised the jury that the defense of an alibi is designed to prove a certain point is not a statement shifting the burden of proof to the defendant. The court correctly pointed out in the earlier portion of the charge that the burden of proof does not shift to the defendant. I do not equate the language used here with that in Stuart v People, 42 Mich 255; 3 NW 863 (1879).
The other two issues raised on appeal have been examined and I find no reversible error.
I would affirm